727 S.E.2d 496 (2012)
291 Ga. 50
In the Matter of Robert E. BACH (eight cases).
Nos. S11Y1961, S11Y1962, S11Y1963, S11Y1964, S11Y1965, S11Y1966, S11Y1967, S11Y1968.
Supreme Court of Georgia.
May 7, 2012.
Paula J. Frederick, General Counsel, Jenny K. Mittelman, State Bar of Georgia, Atlanta, for appellant.
Robert E. Bach, Powder Springs, for appellee.
Anthony B. Askew, Chair, Review Panel, Atlanta, for other party.
PER CURIAM.
These disciplinary matters are before the Court on eight Notices of Discipline seeking the disbarment of Respondent Robert E. Bach. The State Bar served the Notices of Discipline on Bach personally, but Bach failed to file any Notices of Rejection. Therefore, he is in default, has waived his right to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1(b).
The facts, as deemed admitted, show that Bach represented clients in numerous bankruptcy cases and, with respect to some or all of them, did not file the petition, closed his office without notifying his clients, did not refund an unearned fee, abandoned the matter and failed to communicate with his clients, falsely told a client the case was proceeding on schedule, was suspended from practice in the Bankruptcy Court for the Northern District of Georgia and did not competently represent his clients in that court or properly supervise his non-lawyer support staff, did not comply with Bankruptcy Court orders to pay a filing fee and to disgorge a fee, and failed to appear in court. By this conduct Bach violated Rules 1.1, 1.2(a), 1.3, 1.4, 1.15(I), 1.16, 5.3, 8.4 and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d), some of which may be punished by disbarment.
We have reviewed the records in these cases and agree that disbarment is the appropriate punishment. In aggravation of discipline, we note that Bach acted wilfully and dishonestly in collecting a fee and then abandoning his clients, acted with a selfish motive and has a history of prior discipline (a Review Panel reprimand in 1989). Accordingly, we hereby order that the name of Robert E. Bach be removed from the rolls of attorneys authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.